           Case 1:19-cv-06669-LGS Document 9 Filed 09/16/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               : Civ. No. 1:19-cv-06669-LGS
                                                           :
v.                                                         :
                                                           :
                                                           :
  SOTHEBY’S, JESSICA M. BIBLIOWICZ,                        :
  LINUS W.L. CHEUNG, KEVIN C.                              :
  CONROY, DOMENICO DE SOLE, THE                            :
  DUKE OF DEVONSHIRE, DANIEL S.                            :
  LOEB, MARSHA E. SIMMS, THOMAS S.                         :
  SMITH, JR., DIANA L. TAYLOR, DENNIS                      :
  M. WEIBLING, HARRY J. WILSON,                            :
  MICHAEL J. WOLF,                                         :
,                                                          :
                                                           :
                  Defendants.                              :
---------------------------------------------------------



                           NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff hereby voluntarily dismisses her individual claims in the above-captioned

action (the “Action”) with prejudice. Because this notice of dismissal is being filed with the

Court before service by Defendants of either an answer or a motion for summary judgment,

Plaintiff’s dismissal of the Action is effective upon filing of this notice.

DATED: September 16, 2019                           Respectfully submitted,

                                                     WOLF HALDENSTEIN ADLER
                                                     FREEMAN & HERZ LLP

                                                     /s Gloria Kui Melwani
                                                     Gloria Kui Melwani (GM5661)
                                                     270 Madison Avenue
                                                     New York, New York 10016
Case 1:19-cv-06669-LGS Document 9 Filed 09/16/19 Page 2 of 2




                              Tel: (212) 545-4600
                              Fax: (212) 686-0114
                              Email: melwani@whafh.com
                              Attorneys for Plaintiff
